In a proceeding under article -75-..of-the CPLR'to confirm- an arbitration.award made under "an uninsured.automobile indorsement'on a liability insurance policy,.-the appeal is from an order of the Supreme Court, Nassau County, -, dated" May 4, 1971, which. (1) denied-'the-Application and (2) granted respondent’s cross motion - to vacate .'or modify the - award, to the extent . of -remanding-the matter to -the arbitrator for. the purpose ; • of ascertaining and'stating the amount of workmen’s, compensation benefits tp.be credited against the award :to each petitioner. Order "affirmed, without- costs. No opinion. Muhder,.Latham, Gulotta. and-Benjamin, JJ.,- concur ; .Hopkins, Acting. P. J., concurs in result, under constraint at Matter of Durrant (MVAIC) (15 N Y 2d 408) arid Matter of Napolitano (MVAIC) (21 N Y 2d 281).